DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020 and 11/01/2019 have been considered by the examiner and been placed of record in the file.

Allowable Subject Matter
Claims 53, 55, 59-63, 65, 67, 75, 77, 81, 87 and 89 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 48-52, 54, 56-58, 64, 66, 68-74, 76, 78-80, 82-86, 88 and 90-93 are rejected under 35 U.S.C. 103 as being unpatentable over Yangzhou et al. (CN 103903019 A) in view of Zhang et al. (CN 105975934 A).

Claim 48. Yangzhou et al. disclose a method for optimizing scan data obtained by scanning environment elements (read as A method for automatic generation of spatiotemporal maps of multi-lane vehicle trajectories [0001]), the method comprising the steps of: 
obtaining the scan data (read as the video sequence images of road traffic surveillance are read in [0017]), including obtaining at least two frames of scan data respectively corresponding to different timings (read as the video sequence images of road traffic surveillance are read in [0017]. Video sequence must include frames at different times), wherein each frame of the scan data includes a plurality of data points (read as extract the vehicle feature points [0009]); 
cluster processing (read as extract the vehicle feature points and combine the Adaboost intelligent classifier to realize the grouping of the feature points [0009]), based on the characteristic of the data points, including classifying the plurality of data points in each frame of the scan data into one or more clusters (read as automatically extract vehicle feature points and group them by vehicle based on the three-level virtual detection zone in the frame image [0016]), wherein the one or more clusters represent map elements corresponding to the environment elements (the term “environment” is not explicitly defined. The state of the traffic could be interpreted as environment. [0022]); 
establishing correspondence, among the at least two frames of scan data, including searching and obtaining at least one set of clusters having correspondence (read as ….adaptive parameter update rate…Log-Sigmoid update rate…the minimum pixel distance considering there will be a certain gap distance between vehicles… [0022]); 
optimizing clusters, among the at least two frames of scan data, including conducting calculation to each set of the at least one set of clusters having correspondence (read as ….adaptive parameter update rate…Log-Sigmoid update rate…the minimum pixel distance considering there will be a certain gap distance between vehicles… [0022]. Correspondence must exist among elements in a cluster.), to obtain optimized clusters respectively corresponding to each set of the at least one set of clusters having correspondence; and 
optimizing the scan data, including accumulating all optimized clusters to obtain an optimized scan date for the at least two frames of scan data.
Yangzhou et al. do not explicitly disclose; optimum cluster or 
In the related field of endeavor Zhang et al. disclose: the dynamic gesture characteristic vector to the support vector machine, performing gesture identification by the classifier of the support vector machine to obtain the optimum classification of dynamic gestures.  supports classifier of vector machine in step d is formed by the following steps: establishing dynamic gesture library, dynamic gesture library contains several video images, dynamic gesture corresponding to each video image in the dynamic gesture in the library is fingertip "upwards", "downwards", "dynamic gesture to left" or "right";  (Zhang et al. – English Translation). The idea, of obtaining an optimized cluster based on multiple scan is clearly disclosed by Zhang et al. 
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Yangzhou et al. with the teaching of Zhang et al.  in order to obtain optimum clusters of vehicle trajectories. This feature has many important applications related to managing traffic.

Claim 49. The method for optimizing scan data according to claim 48, the combination of Yangzhou et al. and Zhang et al. teaches,
wherein, in the step of cluster processing, attaching a descriptor for each cluster, wherein the descriptor describes the properties of the group (Zhang et al.: read as … dynamic gesture corresponding to each video image in the dynamic gesture in the library is fingertip "upwards", "downwards", "dynamic gesture to left" or "right” … binary classifier is constructed by one-to-one method, totally obtaining 6 binary classifier… (Zhang et al. – English Translation)).

Claim 50. The method for optimizing scan data according to claim 49, the combination of Yangzhou et al. and Zhang et al. teaches,
wherein, in the step of establishing correspondence, among the at least two frames of scan data, searching and obtaining a set of clusters having correspondence, by comparing the content of the descriptors of the clusters (Yangzhou et al.: read as The foreground blocks B3, B2 and B1 formed by the target in three-level PV is all match each other successfully… [0044-0050]).

Claim 51. The method for optimizing scan data according to claim 50, the combination of Yangzhou et al. and Zhang et al. teaches,
wherein, the difference of the descriptors of the set of clusters having correspondence is lower than a predetermined threshold (Yangzhou et al.: read as extract the vehicle feature points and combine the Adaboost intelligent classifier to realize the grouping of the feature points [0009]).

Claim 52. The method for optimizing scan data according to claim 48, the combination of Yangzhou et al. and Zhang et al. teaches,
wherein, in the step of cluster processing, based on the distance between the data points and the consistency qualification as satisfied by data points, classifying the plurality of data points in each frame of the scan data into one or more clusters (Yangzhou et al.: read as extract the vehicle feature points and combine the Adaboost intelligent classifier to realize the grouping of the feature points [0009]); wherein, the consistency qualification is based on the relationship between the characteristic of the different data points (Yangzhou et al.: read as extract the vehicle feature points and combine the Adaboost intelligent classifier to realize the grouping of the feature points [0009]. Adaboost intelligent classifier provides consistency between characteristics of data points.).

Claim 54. The method for optimizing scan data according to claim 48, the combination of Yangzhou et al. and Zhang et al. teaches,
wherein, in the step of optimizing clusters, obtaining optimized clusters respectively corresponding to each set of the at least one set of clusters having correspondence, by calculating relative poses between the different clusters for each set of clusters having correspondence (Zhang et al.: read as … dynamic gesture corresponding to each video image in the dynamic gesture in the library is fingertip "upwards", "downwards", "dynamic gesture to left" or "right” … binary classifier is constructed by one-to-one method, totally obtaining 6 binary classifier… (Zhang et al. – English Translation)).

Claim 56. The method for optimizing scan data according to claim 48, the combination of Yangzhou et al. and Zhang et al. teaches,
wherein, in the step of obtaining the scan data, obtaining the at least two frames of scan data periodically (read as the video sequence images of road traffic surveillance are read in [0017]. The video sequence will include multiple frames of scan data over time. Having a periodic scan is a matter of design choice.).

Claim 57. The method for optimizing scan data according to claim 48, the combination of Yangzhou et al. and Zhang et al. teaches,
wherein, in the step of cluster processing, by using the Gaussian distribution calculation (Yangzhou et al.: read as dynamic mixed gaussian background modeling with adaptive update rate [0020]), based on the characteristic of the data points, obtaining Gaussian Mixture Models (Yangzhou et al.: read as dynamic mixed gaussian background modeling with adaptive update rate [0020]) for geometric primitives to simulate shape of the map element (Yangzhou et al.: read as dynamic mixed gaussian background modeling with adaptive update rate. For each pixel detection…Gaussian distributions [0020]).

Claim 58. Yangzhou et al. disclose a method for correcting trajectory of a vehicle/robot (read as A method for automatic generation of spatiotemporal maps of multi-lane vehicle trajectories [0001]), the method comprising the steps of: 
obtaining pose data (road traffic monitoring fixed camera as input…traffic flow direction allow a certain angle, 0 ≤ θ < 90 [0009].), including obtaining a plurality of first pose data, wherein, the pose data represents the position and orientation of the vehicle/robot (road traffic monitoring fixed camera as input…traffic flow direction allow a certain angle, 0 ≤ θ < 90 [0009].); 
obtaining a first trajectory (read as the video sequence images of road traffic surveillance are read in [0017]. The video sequence should provide a trajectory since it includes vehicles in motion.), among the plurality of first pose data, including choosing at least two of first pose data and obtaining the first trajectory based (read as grouping  correction and complete the high-precision extraction of the vehicle trajectory [0009]. Multiple vehicle trajectories must be obtained before determining the high-precision one.) on the pose data as chosen (read as the video sequence images of road traffic surveillance are read in [0017]. The video sequence will include multiple poses since it capture vehicles in motion.); 
obtaining the scan data, including obtaining at least two frames of scan data respectively corresponding to different timings (read as the video sequence images of road traffic surveillance are read in [0017]. The video sequence will include multiple frames of scan data over time.), wherein each frame of the scan data includes a plurality of data points, wherein the scan data is obtained by scanning environment elements (read as extract the vehicle feature points [0009]); 
cluster processing (read as extract the vehicle feature points and combine the Adaboost intelligent classifier to realize the grouping of the feature points [0009]), based on the characteristic of the data points, including classifying the plurality of data points in each frame of the scan data into one or more clusters (read as automatically extract vehicle feature points and group them by vehicle based on the three-level virtual detection zone in the frame image [0016]), wherein the one or more clusters represent map elements corresponding to the environment elements (the term “environment” is not explicitly defined. The state of the traffic could be interpreted as environment. [0022]); 
establishing correspondence, among the at least two frames of scan data, including searching and obtaining at least one set of clusters having correspondence (read as ….adaptive parameter update rate…Log-Sigmoid update rate…the minimum pixel distance considering there will be a certain gap distance between vehicles… [0022]); 
optimizing clusters, among the at least two frames of scan data, including conducting calculation to each set of the at least one set of clusters having correspondence, to obtain optimized clusters respectively corresponding to each set of the at least one set of clusters having correspondence; 
Yangzhou et al. do not explicitly disclose optimum cluster or 
optimizing the scan data, including accumulating all optimized clusters to obtain an optimized scan date for the at least two frames of scan data; and correcting trajectory, based on the difference between each frame of scan data and the optimized scan data, including correcting the first trajectory to obtain a corrected trajectory of a vehicle/robot. 
In the related field of endeavor Zhang et al. disclose: the dynamic gesture characteristic vector to the support vector machine, performing gesture identification by the classifier of the support vector machine to obtain the optimum classification of dynamic gestures. supports classifier of vector machine in step d is formed by the following steps: establishing dynamic gesture library, dynamic gesture library contains several video images, dynamic gesture corresponding to each video image in the dynamic gesture in the library is fingertip "upwards", "downwards", "dynamic gesture to left" or "right";  (Zhang et al. – English Translation). The idea, of obtaining an optimized cluster based on multiple scan is clearly disclosed by Zhang et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Yangzhou et al. with the teaching of Zhang et al.  in order to obtain optimum clusters of vehicle trajectories. This feature has many important applications related to managing traffic.

Claim 64. The method for optimizing scan data according to claim 58, the combination of Yangzhou et al. and Zhang et al. teaches,
wherein, in the step of cluster processing, based on the distance between the data points and the consistency qualification as satisfied by data points, classifying the plurality of data points in each frame of the scan data into one or more clusters (Yangzhou et al.: read as extract the vehicle feature points and combine the Adaboost intelligent classifier to realize the grouping of the feature points [0009]); wherein, the consistency qualification is based on the relationship between the characteristic of the different data points (Yangzhou et al.: read as extract the vehicle feature points and combine the Adaboost intelligent classifier to realize the grouping of the feature points [0009]. Adaboost intelligent classifier provides consistency between characteristics of data points.).

Claim 66. The method for optimizing scan data according to claim 58, the combination of Yangzhou et al. and Zhang et al. teaches,
wherein, in the step of optimizing clusters, obtaining optimized clusters respectively corresponding to each set of the at least one set of clusters having correspondence, by calculating relative poses of between the different clusters for each set of each set of the at least one set of clusters having correspondence (Zhang et al.: read as … dynamic gesture corresponding to each video image in the dynamic gesture in the library is fingertip "upwards", "downwards", "dynamic gesture to left" or "right” … binary classifier is constructed by one-to-one method, totally obtaining 6 binary classifier… (Zhang et al. – English Translation)).


Claim 68. The method for optimizing scan data according to claim 58, the combination of Yangzhou et al. and Zhang et al. teaches,
wherein, in the step of obtaining pose data and the step of obtaining the scan data, obtaining the at least two frames of scan data and at least two pose data periodically (read as the video sequence images of road traffic surveillance are read in [0017]. The video sequence will include multiple frames of scan data over time. Having a periodic scan is a matter of design choice.).

Claim 69. The method for optimizing scan data according to claim 58, the combination of Yangzhou et al. and Zhang et al. teaches,
wherein, in the step of cluster processing, by using the Gaussian distribution calculation (Yangzhou et al.: read as dynamic mixed gaussian background modeling with adaptive update rate [0020]), based on the characteristic of the data points, obtaining Gaussian Mixture Models (Yangzhou et al.: read as dynamic mixed gaussian background modeling with adaptive update rate [0020]) for geometric primitives to simulate shape of the map element (Yangzhou et al.: read as dynamic mixed gaussian background modeling with adaptive update rate. For each pixel detection…Gaussian distributions [0020]).

Claim 70. Yangzhou et al. disclose an apparatus for optimizing scan data obtained by scanning environment elements (read as A method for automatic generation of spatiotemporal maps of multi-lane vehicle trajectories [0001]), comprising a processor configured to execute modules of: 
obtaining the scan data, configured to obtain at least two frames of scan data respectively corresponding to different timings (read as the video sequence images of road traffic surveillance are read in [0017]. The video sequence will include multiple frames of scan data over time.), wherein each frame of the scan data includes a plurality of data points (read as the video sequence images of road traffic surveillance are read in [0017]); 
cluster processing (read as extract the vehicle feature points and combine the Adaboost intelligent classifier to realize the grouping of the feature points [0009]), configured to, based on the characteristic of the data points, classify the plurality of data points in each frame of the scan data into one or more clusters (read as automatically extract vehicle feature points and group them by vehicle based on the three-level virtual detection zone in the frame image [0016]), wherein the one or more clusters represent map elements corresponding to the environment elements (the term “environment” is not explicitly defined. The state of the traffic could be interpreted as environment. [0022]); 
establishing correspondence, configured to, among the at least two frames of scan data, search and obtain at least one set of clusters having correspondence (read as ….adaptive parameter update rate…Log-Sigmoid update rate…the minimum pixel distance considering there will be a certain gap distance between vehicles… [0022]); 
optimizing clusters, configured to, among the at least two frames of scan data, conduct calculation to each set of the at least one set of clusters having correspondence, to obtain optimized clusters respectively corresponding to each set of the at least one set of clusters having correspondence; and 
Yangzhou et al. do not explicitly disclose
optimizing the scan data, configured to accumulate all optimized clusters to obtain an optimized scan date for the at least two frames of scan data.
In the related field of endeavor Zhang et al. disclose: the dynamic gesture characteristic vector to the support vector machine, performing gesture identification by the classifier of the support vector machine to obtain the optimum classification of dynamic gestures. supports classifier of vector machine in step d is formed by the following steps: establishing dynamic gesture library, dynamic gesture library contains several video images, dynamic gesture corresponding to each video image in the dynamic gesture in the library is fingertip "upwards", "downwards", "dynamic gesture to left" or "right";  (Zhang et al. – English Translation). The idea, of obtaining an optimized cluster based on multiple scan is clearly disclosed by Zhang et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Yangzhou et al. with the teaching of Zhang et al.  in order to obtain optimum clusters of vehicle trajectories. This feature has many important applications related to managing traffic.

Claim 71. The apparatus for optimizing scan data according to claim 70, wherein, the module of cluster processing, is configured to attach a descriptor for each cluster, wherein the descriptor describing the properties of the group (Yangzhou et al.: read as extract the vehicle feature points and combine the Adaboost intelligent classifier to realize the grouping of the feature points [0009]. Classification of items always include some type of label and decision to classify is based on some comparison.).

Claim 72. The apparatus for optimizing scan data according to claim 71, the combination of Yangzhou et al. and Zhang et al. teaches,
wherein, the module of establishing correspondence, is configured to, among the at least two frames of scan data, search and obtain a set of clusters having correspondence, by comparing the content of the descriptors of the clusters (Yangzhou et al.: read as extract the vehicle feature points and combine the Adaboost intelligent classifier to realize the grouping of the feature points [0009]. Classification of items always include some type of label and decision to classify is based on some comparison.).

 Claim 73. The apparatus for optimizing scan data according to claim 72, the combination of Yangzhou et al. and Zhang et al. teaches,
wherein, the difference of the descriptors of the set of clusters having correspondence is lower than a predetermined threshold (Yangzhou et al.: read as extract the vehicle feature points and combine the Adaboost intelligent classifier to realize the grouping of the feature points [0009]. Classification of items always include some type of label and decision to classify is based on some comparison.).

Claim 74. The apparatus for optimizing scan data according to claim 70, the combination of Yangzhou et al. and Zhang et al. teaches,
wherein, the module of cluster processing, is configured to, based on the distance between the data points and the consistency qualification as satisfied by data points, classify the plurality of data points in each frame of the scan data into one or more clusters (Yangzhou et al.: read as extract the vehicle feature points and combine the Adaboost intelligent classifier to realize the grouping of the feature points [0009]. Classification of items always include some type of label and decision to classify is based on some comparison.); 
wherein, the consistency qualification is based on the relationship between the characteristic of the different data points (Yangzhou et al.: read as the video sequence images of road traffic surveillance are read in, and vehicle feature points are automatically extracted and grouped by vehicle based on three-level virtual detection zone in the frame image [0017].).

Claim 76. The apparatus for optimizing scan data according to claim 70, the combination of Yangzhou et al. and Zhang et al. teaches,
wherein, the module of optimizing clusters, is configured to obtain optimized clusters respectively corresponding to each set of the at least one set of clusters having correspondence (the term “ optimizing clusters” is not explicitly. Yangzhou et al. disclose steps to correctly group different image frames [0020-0054]), by calculating relative poses between the different clusters for each set of clusters having correspondence (Yangzhou et al.: read as extract the vehicle feature points and combine the Adaboost intelligent classifier to realize the grouping of the feature points [0009]. Determining clusters always include identifying correspondence and differences.).

Claim 78. The apparatus for optimizing scan data according to claim 70, the combination of Yangzhou et al. and Zhang et al. teaches,
wherein, the module of obtaining the scan data is configured to obtain the at least two frames of scan data periodically (read as the video sequence images of road traffic surveillance are read in [0017]. The video sequence will include multiple frames of scan data over time. Having a periodic scan is a matter of design choice.).

Claim 79. The apparatus for optimizing scan data according to claim 70, the combination of Yangzhou et al. and Zhang et al. teaches,
wherein, the module of cluster processing is configured to, by using the Gaussian distribution calculation (Yangzhou et al.: read as dynamic mixed gaussian background modeling with adaptive update rate [0020]), based on the characteristic of the data points, obtain Gaussian Mixture Models for geometric primitives to simulate shape of the map element (Yangzhou et al.: read as dynamic mixed gaussian background modeling with adaptive update rate [0020]).

Claim 80. Yangzhou et al. disclose an apparatus for correcting trajectory of a vehicle/robot (read as A method for automatic generation of spatiotemporal maps of multi-lane vehicle trajectories [0001], comprising a processor configured to execute modules of: 
obtaining pose data (read as the video sequence images of road traffic surveillance are read in [0017]), configured to obtain a plurality of first pose data, wherein, the pose data representing the position and orientation of the vehicle/robot (road traffic monitoring fixed camera as input…traffic flow direction allow a certain angle, 0 ≤ θ < 90 [0009].); 
obtaining a first trajectory, configured to, among the plurality of first pose data, choosing at least two of first pose data and obtaining the first trajectory based on the pose data as chosen (read as the video sequence images of road traffic surveillance are read in [0017]. The video sequence should provide a trajectory since it includes vehicles in motion.); 
obtaining the scan data (read as take the video sequence from the road traffic monitoring fixed camera as input [0008]), configured to, obtain at least two frames of scan data respectively corresponding to different timings (read as the video sequence images of road traffic surveillance are read in [0017]. The video sequence should include frames at different times.), wherein each frame of the scan data includes a plurality of data points, wherein the scan data being obtained by scanning environment elements (read as automatically extract vehicle feature points and group them by vehicle based on the three-level virtual detection zone in the frame image [0016]); 
cluster processing (read as extract the vehicle feature points and combine the Adaboost intelligent classifier to realize the grouping of the feature points [0009]), configured to, based on the characteristic of the data points, classify the plurality of data points in each frame of the scan data into one or more clusters (read as extract the vehicle feature points and combine the Adaboost intelligent classifier to realize the grouping of the feature points [0009]), wherein the one or more clusters represent map elements corresponding to the environment elements (the term “environment” is not explicitly defined. The state of the traffic could be interpreted as environment. [0022]); 
establishing correspondence, configured to, among the at least two frames of scan data, search and obtain at least one set of clusters having correspondence (read as ….adaptive parameter update rate…Log-Sigmoid update rate…the minimum pixel distance considering there will be a certain gap distance between vehicles… [0022]); 
optimizing clusters, configured to, among the at least two frames of scan data, conduct calculation to each set of the at least one set of clusters having correspondence (read as ….adaptive parameter update rate…Log-Sigmoid update rate…the minimum pixel distance considering there will be a certain gap distance between vehicles… [0022]. Correspondence must exist among elements in a cluster.), to obtain optimized clusters respectively corresponding to each set of the at least one set of clusters having correspondence (read as ….adaptive parameter update rate…Log-Sigmoid update rate…the minimum pixel distance considering there will be a certain gap distance between vehicles… [0022]. Correspondence must exist among elements in a cluster.); 
optimizing the scan data, configured to accumulate all optimized clusters to obtain an optimized scan date for the at least two frames of scan data; and 
correcting trajectory, configured to, based on the difference between each frame of scan data and the optimized scan data, correct the first trajectory to obtain a corrected trajectory of a vehicle/robot (read as grouping  correction and complete the high-precision extraction of the vehicle trajectory [0009]).
Yangzhou et al. do not explicitly disclose optimum cluster or 
optimizing the scan data, configured to accumulate all optimized clusters to obtain an optimized scan date for the at least two frames of scan data.
In the related field of endeavor Zhang et al. disclose: the dynamic gesture characteristic vector to the support vector machine, performing gesture identification by the classifier of the support vector machine to obtain the optimum classification of dynamic gestures.
supports classifier of vector machine in step d is formed by the following steps: establishing dynamic gesture library, dynamic gesture library contains several video images, dynamic gesture corresponding to each video image in the dynamic gesture in the library is fingertip "upwards", "downwards", "dynamic gesture to left" or "right";  (Zhang et al. – English Translation). The idea, of obtaining an optimized cluster based on multiple scan is clearly disclosed by Zhang et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Yangzhou et al. with the teaching of Zhang et al.  in order to obtain optimum clusters of vehicle trajectories. This feature has many important applications related to managing traffic.

Claim 82. The apparatus for correcting trajectory of a vehicle/robot according to claim 80, the combination of Yangzhou et al. and Zhang et al. teaches,
wherein, the module of obtaining pose data is configured to choose at least two of first pose data which are continuous and satisfy predetermined smooth criteria, and obtain the first trajectory based on the pose data as chosen (read as grouping  correction and complete the high-precision extraction of the vehicle trajectory [0009]. More than one vehicle trajectory must be determined before extracting the high-precision one).

Claim 83. The apparatus for correcting trajectory of a vehicle/robot according to claim 80, the combination of Yangzhou et al. and Zhang et al. teaches,
wherein, the module of cluster processing, is configured to attach a descriptor for each cluster, wherein the descriptor describing the properties of the group (read as extract the vehicle feature points and combine the Adaboost intelligent classifier to realize the grouping of the feature points [0009]. Clusters must include descriptors of associated elements.).

Claim 84. The apparatus for correcting trajectory of a vehicle/robot according to claim 83, the combination of Yangzhou et al. and Zhang et al. teaches,
wherein, the module of establishing correspondence, is configured to, among the at least two frames of scan data, search and obtain a set of clusters having correspondence, by comparing the content of the descriptors of the clusters (read as extract the vehicle feature points and combine the Adaboost intelligent classifier to realize the grouping of the feature points [0009]. Clusters must include descriptors of associated elements.).

Claim 85. The apparatus for correcting trajectory of a vehicle/robot according to claim 84, the combination of Yangzhou et al. and Zhang et al. teaches,
wherein, the difference of the descriptors of the set of clusters having correspondence is lower than a predetermined threshold (read as extract the vehicle feature points and combine the Adaboost intelligent classifier to realize the grouping of the feature points [0009]. Clusters must include descriptors of associated elements.).

Claim 86. The apparatus for correcting trajectory of a vehicle/robot according to claim 80, the combination of Yangzhou et al. and Zhang et al. teaches,
wherein, the module of cluster processing, is configured to, based on the distance between the data points and the consistency qualification as satisfied by data points, classify the plurality of data points in each frame of the scan data into one or more clusters; wherein, the consistency qualification is based on the relationship between the characteristic of the different data points (read as extract the vehicle feature points and combine the Adaboost intelligent classifier to realize the grouping of the feature points [0009]. Clusters must include descriptors of associated elements.).

Claim 88. The apparatus for correcting trajectory of a vehicle/robot according to claim 80, the combination of Yangzhou et al. and Zhang et al. teaches,
wherein, the module of optimizing clusters, is configured to obtain optimized clusters respectively corresponding to each set of the at least one set of clusters having correspondence (the term “ optimizing clusters” is not explicitly. Yangzhou et al. disclose steps to correctly group different image frames [0020-0054]), by calculating relative poses of between the different clusters for each set of each set of the at least one set of clusters having correspondence (read as extract the vehicle feature points and combine the Adaboost intelligent classifier to realize the grouping of the feature points [0009]. Clusters must include descriptors of associated elements.).

Claim 90. The apparatus for correcting trajectory of a vehicle/robot according to claim 80, the combination of Yangzhou et al. and Zhang et al. teaches,
wherein, the module of obtaining pose data and module of obtaining the scan data, are configured to obtain the at least two frames of scan data and at least two pose data periodically (read as the video sequence images of road traffic surveillance are read in [0017]. The video sequence will include multiple frames of scan data over time. Having a periodic scan is a matter of design choice.).

Claim 91. The apparatus for correcting trajectory of a vehicle/robot according to claim 80, the combination of Yangzhou et al. and Zhang et al. teaches,
wherein, the module of cluster processing, is configured to, by using the Gaussian distribution calculation (Yangzhou et al.: read as dynamic mixed gaussian background modeling with adaptive update rate [0020]), based on the characteristic of the data points, obtain Gaussian Mixture Models for geometric primitives to simulate shape of the map element (Yangzhou et al.: read as dynamic mixed gaussian background modeling with adaptive update rate [0020]).

Claim 92. A system for optimizing scan data, the combination of Yangzhou et al. and Zhang et al. teaches,
comprising: sensors, configured to scan environment elements to obtain the scan data; and the apparatus for optimizing (the term “ optimizing clusters” is not explicitly. Yangzhou et al. disclose steps to correctly group different image frames [0020-0054]) the scan data according to claim 70.

Claim 93. A system for correcting trajectory of a vehicle/robot, the combination of Yangzhou et al. and Zhang et al. teaches,
comprising: trajectory recording apparatus, configured to record pose data of a vehicle/robot; and the apparatus for correcting trajectory of the vehicle/robot according to claim 80 (Yangzhou et al.: read as … to automatically extract the trajectory of road moving vehicles, automatically discriminates the lane to which the vehicle belongs… [0002]).

1-47. Canceled.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646